In an action to foreclose a mortgage, in which defendant asserted a counterclaim for its cancellation, plaintiff appeals from a resettled judgment of the Supreme Court, Westchester County, dated July 20, 1961 and entered August S, 1961 upon the decision of the court after a nonjury trial, which dismissed the complaint upon the merits and which directed the County Clerk to cancel the mortgage of record. Plaintiff also appeals from the original judgment of said court, dated June 12, 1961 and entered June 22, 1961. Resettled judgment affirmed, with costs. No opinion. Appeal from the original judgment dismissed. This judgment was superseded by the resettled judgment. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.